No. 04-02-00847-CV
IN RE John Donald MASSOUD and Carolyn Massoud,
Original Mandamus Proceeding

From the 229th Judicial District Court, Starr County, Texas
Trial Court No. DC-99-46
Honorable Alex W. Gabert, Judge Presiding
PER CURIAM
Sitting:	Sarah B. Duncan, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	November 27, 2002
PETITION FOR WRIT OF MANDAMUS DENIED
	On November 19, 2002, relators filed a petition for writ of mandamus.  This court has
determined that the relators are not entitled to the relief sought.  Therefore, the petition is DENIED.
Tex. R. App. P. 52.8(a).
							PER CURIAM
Do not publish